DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Daoura et al. (US 2016/0182170 A1).

Concerning claim 1, Fadell et al. (hereinafter Fadell) teaches, a first embodiment, a location notification system comprising: 
a reading device comprising an antenna configured to read an identification signal from a transmitter associated with a target when the target approaches a predetermined distance (¶0247: the system can detect when a person is within a predetermined distance from the door and instruct them in a manner to scan an identifying tag; ¶0254: smart doorbell 106 can communicate with mobile devices via near field communication (NFC) via a scanner and NFC tags), the identification signal comprising transmitter identifier (ID) information that identifies the transmitter (¶0254; ¶¶0468-0469: RFID or NFC device identification information); and 
a control unit capable of performing communication with the antenna, the control unit having one or more memories configured to store a program and one or more processors configured to execute the program to (¶0062: central server):, 
acquire position information of the reading device (¶0325: head unit 804 of smart doorbell 106 includes a global positioning system (GPS) component) and the identification signal read by the reading device (¶0458: tracking paths and/or predicting a future path of visitors & ¶¶0468-0469: RFID or NFC device identification information), 
generate target information about the target, based on the position information and the identification signal (fig. 37: steps 3702-3712; ¶0458: tracking paths and/or predicting a future path of visitors; ¶¶0468-0469: RFID or NFC device identification information), 
identifying based on the transmitter ID information included in the identification signal (¶0468: “…unique invitation identification information may be any electronically stored information, such as such information stored on an RFID or NFC device or any other suitable component from which such electronically stored information may be obtained…” ), a first external device associated with a specific user associated with the target (¶¶0489-0490: communicating with a targeted user via an associated personal device when a suitable visitor is detected); and
transmit the target information to the first external device (¶0058: “For example, if when inside the home, the occupant receives notice from the smart doorbell 106 that a trusted neighbor is approaching the door, the occupant can use the mobile device 166 to unlock the door so the neighbor can let himself or herself in. Alternatively, the occupant can speak an audible command instructing the smart doorknob 122 to unlock”). Fadell further teaches monitoring detected visitor identification data from all available sources over time for tracking the path traveled by particular visitors and/or predicting a future path of said visitors (¶0458). Timestamps are further associated with collected and stored data of the system’s shared environment (¶0379). However, Fadell fails to explicitly teach superimposing a moving route acquired based on target information, a time profile of the target, and a guide route on a map displayed on a display unit of the external device for viewing the target information, and wherein the control unit calculates the guide route, for display on the display unit, based on input information from the specific user and the target information.
Daoura et al. (hereinafter Daoura) teaches a system architecture for radiobeacon data sharing, wherein timestamps and geostamps can be aggregated and the host notification may include a tracking feature whereby a plurality of recent locations of said lost object are visually displayed in the form of a track over time superimposed on a map (¶0169). Daoura further teaches the track including an extrapolation of at least one future position or a composite showing the locations of one or two friends who in position to intersect the track ahead of the lost object (corresponding to the claimed guide route), thus potentially recovering it by activating a visual or audible alarm when in close range (¶0169). A control program, associated with the Daoura invention, allows the user to input information that defines thresholds for triggering responses (¶¶0214-0215). That is to say, Daoura teaches superimposing a plurality of previous locations (i.e., a moving route) and time information of a tracked device (i.e., a time profile of the target), and an extrapolation of at least one further position or composite showing possible intersection locations of the target (i.e., guide route) on a map that is visually displayed, wherein the guide route is calculated based on input information from the user (¶0214: rules set by the user in the control program) and the target information (¶0169: position tracked over time). Daoura also teaches using a smartphone as a radiobeacon (¶0054).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Fadell and Daoura and superimpose a moving route acquired based on the target information, a time profile of the target, a guide route on a map displayed on a display unit of the first external device for viewing the target information, and wherein the control unit calculates the guide route, for display on the display unit, based on input information from the specific user and the target information. Incorporating the teachings of Daoura would enhance the Fadell invention and allow real-time tracking, using an external device associated with the user, of a target’s current and/or further locations along with visual or audible path intersection warnings (Daoura, ¶0169).

Concerning claim 2, Fadell further teaches the location notification system of claim 1, wherein the reading device is mounted to at least one of a doorbell attached to a residence (¶0254), vending machines and security poles installed in various places in a region, and portable information terminals carried by persons (¶0131).

Concerning claim 3, Fadell further teaches the location notification system of claim 1, wherein the transmitter comprises a portable tag having the identification signal or an information terminal in which the portable tag is incorporated (¶0498).

Concerning claim 4, Fadell further teaches the location notification system of claim 1,
wherein the reading device is mounted to each of a plurality of doorbells each of which is attached to each residence (fig. 2: smart environments 100a-100n; ¶¶0453-0454), and 
wherein the one or more processors of the control unit are configured to execute the program to transmit the target information to a second external device associated with a possessor of a doorbell located in a predetermined range from the target among the plurality of doorbells (¶0453: smart environments located within a threshold distance) when the target information satisfies a predetermined condition (¶0455).

Concerning claim 5, Fadell further teaches the location notification system of claim 4, wherein the system may be operative to monitor detected visitor identification data from all available data sources over time for tracking the path traveled by particular visitors and/or predicting a future path of such visitors. The system may leverage such a tracked path of travel for dynamically updating the operation of a certain smart environment based on the calculated likelihood that the tracked path of travel will align with the location of that smart environment (¶0458). An example of such leveraging is the tracking movements of a security guard over multiple smart environments to ensure they fulfill their particular obligations (¶0461). Not explicitly taught is the system, updating a certain smart environment (i.e., a second external device) wherein the predetermined condition comprises a case where the target does not pass a preset route, however, modifying the Fadell system to specifically monitor a condition where the target fails to pass a preset route would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention. The motivation for such a modification can be adjusting the functionalities of a smart environment based on such tracking and predicting (Fadell, ¶0459).

Response to Arguments
Applicant’s arguments, see pages 4-5 of Applicant’s remarks, filed 07/14/2022, have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425